                        IN THE UNITED STA TES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVA~IA



UNITED STATES OF AMERICA

               V.                                      CRIMINAL NO. 19-        lf \1
Justin David May




                               ORDER FOR BENCH WARRA~T



               AND NOW, this       \~                              , 2019, on motion of William

M. Mcswain, United States Attorney for the Eastern               Pennsylvania, it is ORDERED

that a bench warrant be issued for the arrest of the defendant in the above-captioned case.
                                                                                 •'




                                             BY THE COURT:                                             -
                                                                                                       .
                                                                                                       ..
                                                                                                  .:   :
)\'.x:?

                                  IN THE "UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF PE~INSYLVANIA


          UNITED STATES OF AMERICA

                         V.                                       CRIMINAL ~O. 19-            'f I'1
          Justin David May



                                        MOTION FOR BENCH WARRANT



                         A.~D NOW, this       l, i      day of   ~                 , 2019, William M.

          Mcswain, United States Attorney for the Eastern DistrW-Pe~ylvania, and Michael S. Lowe,

          Assistant United States Attorney move the Court for the allowance of a bench warrant in the

          above-entitled case directed to the United States Marshal, Eastern District of Pennsylvania, or

          any other United States Marshal or officer authorized to execute same.



                                                       Respectfully submitted,

                                                       WILLIAM M. McSWAIN
                                                       United States Attorney




                                                                       .Lowe
                                                          ~<.\-!,U._·,._,· 'ted States Attorney
